Citation Nr: 1523200	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES
 
1.   Entitlement to a higher evaluation for post operative residuals of a reconstruction of a left knee anterior cruciate ligament, currently rated as 10 percent disabling.
 
2.   Entitlement to a higher evaluation for left knee degenerative joint disease, currently rated as 10 percent disabling.
 
3.   Entitlement to a compensable evaluation for residuals of a fractured nose.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his spouse
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1980 to July 1982.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

A March 2015 Board videoconference hearing was held before the undersigned, and a transcript is of record. At that time the appellant submitted additional evidence but waived initial review by the Agency of Original Jurisdiction (AOJ).
 
This case was reviewed and processed primarily through the Veterans Benefits Management System (VBMS) electronic records depository. Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. Additional documentation is contained within the "Virtual VA" database.
 
In light of the Veteran's March 2015 hearing testimony the Board finds several claims raised by the record, but not yet adjudicated by the AOJ.  These are entitlement to service connection for a mood disorder secondary to multiple service-connected disorders; service connection for panic attacks secondary to medication taken for residuals of a nasal fracture; service connection for migraines secondary to residuals of a nasal fracture; service connection for sleep apnea secondary to residuals of a nasal fracture; and a claim to reopen the issue of entitlement to service connection for a right knee disorder secondary to the left knee disorder.  Additionally, in a June 2013 VA Form 646 the representative raised a claim of entitlement to service connection for a sinus disorder secondary to residuals of a nasal fracture.  Significantly, the Board does not have jurisdiction over any of the aforementioned claims.  Hence, they are hereby referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 
 
The issues of entitlement to an increased rating for left knee degenerative joint disease, and post operative residuals of a left knee anterior cruciate ligament reconstruction are REMANDED to the AOJ.
 
 
FINDING OF FACT
 
Residuals of a deviated septum due a fractured nose are not manifested by either a 50 percent obstruction of the nasal passage on both sides or by a complete obstruction on one side.
 
 
CONCLUSION OF LAW
 
The criteria are not met for a compensable evaluation for residuals of a fractured nose.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6502 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.159 and 3.326. VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.  VA provided this notice in September 2010.

All measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA outpatient treatment records and providing VA compensation examinations.  The Veteran himself has provided a March 2015 private clinical evaluation.  He had testified at a Board videoconference hearing that same month, during which he received additional assistance in developing his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In sum, the record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.
 
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
 
The issue before the Board concerns the question what disability rating is warranted for residuals of a fractured nose.  The RO has not considered the claim insofar as any other claimed residual of a fractured nose, including, but not limited to, averred manifestations of sinusitis, headaches or side effects of medication.  Those are distinct claims that the Board has referred, already above, for independent adjudication by the AOJ. 

As to rating residuals of a fractured nose 38 C.F.R. § 4.97, Diagnostic Code 6502 provides for a maximum 10 percent scheduler rating for a deviated septum of traumatic origin when there is either 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side. 

After applying the foregoing rating criteria to the evidence of record the Board finds that the requisite criteria are not met, because upon repeated VA compensation examinations show that the Veteran either did not have 50 percent of either right or left nasal obstruction, or total obstruction on one side.  Review has been directed to a March 2015 private clinical summary that denoted significant nasal obstruction bilaterally, for which surgical intervention had been discussed at one point. The degree of nasal obstruction, however, was unspecified in the March 2015 report. Still, a VA reexamination in April 2015 clearly ruled out the presence of the required symptomatology to warrant entitlement to a 10 percent rating for deviated septum.   That VA examination specifically found that there was not at least a 50 percent obstruction of the nasal passages due to a traumatic septal deviation.
 
Therefore, there is no basis in the evidence upon which to assign a compensable rating for this service-connected disability, and the schedular criteria for increase are not met.
 
The Board considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation.  In this case the evidence preponderates against finding that the Veteran's residuals of a fractured nose are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence does not show such an exceptional disability picture that the available schedular criteria are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability and symptomatology, as involving nasal obstruction.  The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate.  Hence, the available schedular evaluation for the disorder is adequate, and the requirements for referral of this case for an extraschedular evaluation are not met.  38 C.F.R. § 3.321(b)(1). 
 
The preponderance of the evidence is unfavorable, and the instant claim must be denied.
 
 
ORDER
 
Entitlement to a compensable evaluation for residuals of a fractured nose is denied.
 
 
REMAND
 
At present, a decision cannot be issued addressing entitlement to an increased rating for left knee degenerative joint disease, inasmuch as February and March 2014 addendums to August 2013 VA examination of the knee raise further confusion as to the exact nature and extent of any additional limitation of motion on use to include whether any limitation falls within a compensable range. The addendum also was not completed by the same physician who examined the Veteran.  Under these circumstances, and given the allegation that the appellant's symptoms have worsened, the Board will order re-examination.  

The requested examination will have a bearing upon depiction of left knee instability, and therefore the issue of entitlement to an increased evaluation for post operative residuals of a left knee anterior cruciate ligament reconstruction is inextricably intertwined, and must be deferred pending receipt of additional evidence.  See Harris v. Derwinski,  1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, these claims are REMANDED for the following action:
 
1.  Obtain the Veteran's most recent VA outpatient treatment records and associate them with the Veteran's VBMS electronic claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 
 
2.   Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of any left knee disability.  The examiner must be provided access to the claims folder, VBMS file, and any Virtual VA file and these files must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.
 
The VA examiner must indicate the nature of all symptoms and manifestations attributable to the Veteran's left knee degenerative joint disease. The examiner should report complete range of motion findings for the left knee. The examiner must address whether pain or weakness significantly limits left knee functional ability during flare-ups or when the measured joint is used repeatedly over a period of time. The examiner must address whether the left knee exhibits weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of any additional range of motion loss due to those factors.  

The examiner should also refer back to the recent August 2013 VA examination, and February and March 2014 addendums, regarding the extent of additional functional loss occasioned by concomitant limitation of motion of the quadriceps.
 
The examiner must also address the extent of any left knee impairment due to recurrent subluxation and lateral instability.  Provide an assessment of severity of this other impairment in terms of mild, moderate or severe.

A complete, well reasoned, evidence based rationale must be provided for any opinion offered.
 
3.   The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of the claims. In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.   After the development requested has been completed, the examination report must be reviewed to ensure that it is in complete compliance with the directives of this REMAND. If any report is deficient in any manner corrective procedures should be implemented at once.  
 
5.  The claims must then be readjudicated on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


